             Case 1:19-cv-03614-ER Document 21 Filed 03/19/20 Page 1 of 1
 THE WEITZ LAW FIRM, P.A.
                                                                          Bank of America Building
                                                                     18305 Biscayne Blvd., Suite 214
                                                                            Aventura, Florida 33160

 March 19, 2020

 VIA CM/ECF
 Honorable Judge Edgardo Ramos
 United States District Court
 Southern District of New York                                                      March 19, 2020
 40 Foley Square
 New York, New York 10007


                         Re:    Vuppala v. Catterton Holdings, L.L.C., et al.
                                Case 1:19-cv-03614-ER

 Dear Judge Ramos:

         The undersigned represents the Plaintiff in the above-captioned case matter.

        Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
 economic effects it is causing to virtually all businesses open to the public (including possible
 complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
 hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
 Conference in this matter.

         Further, since undersigned counsel is based in Florida, an in-person Conference would require
 possible unsafe roundtrip travel from Florida to New York (in both of which official states of
 emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
 York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
 underlying asthmatic-type health condition which, potentially, would be adversely affected by the
 COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
 alternative, undersigned counsel respectfully requests that any future Conference be conducted
 telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
 13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
 telephone or video conferencing where practicable.”

       The Court may wish to note that this is undersigned counsel's first request to stay this matter.
 Thank you for your consideration of this unexpected, but essential, request.

                                              Sincerely,
The request for a stay is DENIED. The
Court will freely consider requests to        By: /S/ B. Bradley Weitz             .
proceed with conferences                          B. Bradley Weitz, Esq. (BW 9365)
telephonically.                                   THE WEITZ LAW FIRM, P.A.
                                                  18305 Biscayne Blvd., Suite 214
                                                  Aventura, Florida 33160
                                                  Tel.: (305) 949-7777
           March 19, 2020                         Fax: (305) 704-3877
                                                  Email: bbw@weitzfirm.com
